Exhibit 10.57
ITT CORPORATION
2003 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (Non Band A)
THIS AGREEMENT (the “Agreement”), effective as of the XX day of ___, 20XX, by
and between ITT Corporation (the “Company”) and name (the “Optionee”),
WITNESSETH:
WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2003 Equity Incentive Plan, as amended and restated as of
March 1, 2008 (the “Plan”)) as an employee, and in recognition of the Optionee’s
valued services, the Company, through the Compensation and Personnel Committee
of its Board of Directors (the “Committee”), desires to provide an opportunity
for the Optionee to acquire or enlarge stock ownership in the Company, pursuant
to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

1.   Grant of Options. In accordance with, and subject to, the terms and
conditions of the Plan and this Agreement, the Company hereby confirms the grant
on (month, day, year) (the “Grant Date”) to the Optionee of the option to
purchase from the Company all or any part of an aggregate of X,XXX shares of
common stock of the Company (the “Option”), at the purchase price of $XX.XX per
share (the “Option Price” or “Exercise Price”). The Option shall be a
Nonqualified Stock Option.   2.   Terms and Conditions. It is understood and
agreed that the Option is subject to the following terms and conditions:

  (a)   Expiration Date. The Option shall expire on (month, day, year) or, if
the Optionee’s employment terminates before that date, on the date specified in
subsection (e) below.     (b)   Exercise of Option. The Option may not be
exercised until it has become vested.     (c)   Vesting. Subject to subsections
2(a) and 2(e), the Option shall vest in three installments as follows:

  (i)   1/3 of the Option shall vest on (month, day, year),     (ii)   1/3 of
the Option shall vest on (month, day, year), and     (iii)   1/3 of the Option
shall vest on (month, day year);

2009 Option Agreement-Final-DLB03-09 General-Filed

 



--------------------------------------------------------------------------------



 



      Subject to subsections 2(a) and 2(e), to the extent not earlier vested
pursuant to paragraphs (i), (ii), and (iii) of this subsection (c), the Option
shall vest in full upon an Acceleration Event (as defined in the Plan).     (d)
  Payment of Exercise Price and Tax Withholding. Permissible methods for payment
of the Exercise Price and for satisfaction of tax withholding obligations upon
exercise of the Option shall be as described in Section 6.6 and Article 14 of
the Plan, or, if the Plan is amended, successor provisions. In addition to the
methods of exercise permitted by Section 6.6 of the Plan, the Optionee may
exercise the Option by way of a broker-assisted cashless exercise in a manner
consistent with the Federal Reserve Board’s Regulation T, unless the Committee
determines that such exercise method is prohibited by law.     (e)   Effect of
Termination of Employment.         If the Optionee’s employment terminates
before (month, day, year — option expiration date), the Option shall expire on
the date set forth below, as applicable:

  (i)   Termination Due to Death. If the Optionee’s employment is terminated as
a result of the Optionee’s death, the Option shall expire on the earlier of
(month, day, year — option expiration date), or the date three years after the
termination of the Optionee’s employment due to death. If all or any portion of
the Option is not vested at the time of the Optionee’s termination of employment
due to death, the Option shall immediately become 100% vested.

  (ii)   Termination Due to Disability. If the Optionee’s employment is
terminated as a result of the Optionee’s Disability (as defined below), the
Option shall expire on the earlier of (month, day, year — option expiration
date), or the date five years after the termination of the Optionee’s employment
due to Disability. If all or any portion of the Option is not vested at the time
of the termination of the Optionee’s employment due to Disability, the Option
shall immediately become 100% vested.     (iii)   Termination Due to Retirement.
If the Optionee’s employment is terminated as a result of the Optionee’s
Retirement (as defined below), the Option shall expire on the earlier of (month,
day, year — option expiration date), or the date five years after the
termination of the Optionee’s employment due to Retirement. If all or any
portion of the Option is not vested at the time of the Optionee’s termination of
employment due to Retirement, a prorated portion of the unvested portion of the
Option shall immediately vest as of the date of the termination of employment
(see “Prorated Vesting Upon Retirement” below). Any remaining unvested portion
of the Option shall expire as of the date of the termination of the Optionee’s
employment. For purposes of this subsection 2(e)(iii), the Optionee shall be
considered employed during any period in which the Optionee is receiving
severance payments (disregarding any delays required to comply with tax or other
requirements), and the date of the termination of the Optionee’s employment
shall be the last day of any such severance period.

2009 Option Agreement-Final-DLB03-09 General-Filed

 



--------------------------------------------------------------------------------



 



  (iv)   Cause. If the Optionee’s employment is terminated by the Company (or an
Affiliate, as the case may be) for cause (as determined by the Committee), the
vested and unvested portions of the Option shall expire on the date of the
termination of the Optionee’s employment.     (v)   Voluntary Termination or
Other Termination by the Company. If the Optionee’s employment is terminated by
the Optionee or terminated by the Company (or an Affiliate, as the case may be)
for other than cause (as determined by the Committee), and not because of the
Optionee’s Retirement, Disability or death, the vested portion of the Option
shall expire on the earlier of (month, day, year — option expiration date), or
the date three months after the termination of the Optionee’s employment. Any
portion of the Option that is not vested (or the entire Option, if no part was
vested) as of the date the Optionee’s employment terminates shall expire
immediately on the date of termination of employment, and such unvested portion
of the Option (the entire Option, if no portion was vested on the date of
termination) shall not thereafter be exercisable. For purposes of this
subsection 2(e)(v), the Optionee shall be considered employed during any period
in which the Optionee is receiving severance payments, and the date of the
termination of the Optionee’s employment shall be the last day of any such
severance period.

      Notwithstanding the foregoing, if an Optionee’s employment is terminated
on or after an Acceleration Event (A) by the Company (or an Affiliate, as the
case may be) for other than cause (as determined by the Committee), and not
because of the Optionee’s Retirement, Disability, or death, or (B) by the
Optionee because the Optionee in good faith believed that as a result of such
Acceleration Event he or she was unable effectively to discharge his or her
present duties or the duties of the position the Optionee occupied just prior to
the occurrence of such Acceleration Event, the Option shall in no event expire
before the earlier of the date that is 7 months after the Acceleration Event or
(month, day, year — option expiration date).         Retirement. For purposes of
this Agreement, the term “Retirement” shall mean the termination of the
Optionee’s employment if, at the time of such termination, the Optionee is
eligible to commence receipt of retirement benefits under a traditional formula
defined benefit pension plan maintained by the Company or an Affiliate (or would
be eligible to receive such benefits if he or she were a participant in such a
traditional formula defined benefit pension plan).         Disability. For
purposes of this Agreement, the term “Disability” shall mean the complete and
permanent inability of the Optionee to perform all of his or her duties under
the terms of his or her employment, as determined by the Committee upon the
basis of such evidence, including independent medical reports and data, as the
Committee deems appropriate or necessary.         Prorated Vesting Upon
Retirement. The prorated portion of an Option that vests upon termination of the
Optionee’s employment due to the Optionee’s Retirement shall be determined by
multiplying the total number of unvested shares subject to the Option at the
time of the termination of the Optionee’s employment by a fraction, the
numerator of which is the number of full months

2009 Option Agreement-Final-DLB03-09 General-Filed

 



--------------------------------------------------------------------------------



 



      the Optionee has been continually employed since the Grant Date and the
denominator of which is 36. For this purpose, full months of employment shall be
based on monthly anniversaries of the Grant Date, not calendar months.

  (f)   Compliance with Laws and Regulations. The Option shall not be exercised
at any time when its exercise or the delivery of shares hereunder would be in
violation of any law, rule, or regulation that the Company may find to be valid
and applicable.     (g)   Optionee Bound by Plan and Rules. The Optionee hereby
acknowledges receipt of a copy of the Plan and this Agreement and agrees to be
bound by the terms and provisions thereof as amended from time to time. The
Optionee agrees to be bound by any rules and regulations for administering the
Plan as may be adopted by the Committee during the life of the Option. Terms
used herein and not otherwise defined shall be as defined in the Plan.     (h)  
Governing Law. This Agreement is issued, and the Option evidenced hereby is
granted, in White Plains, New York, and shall be governed and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan, and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Option awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee’s
responsibility to exercise the Option within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Option.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chairman, President and Chief Executive Officer, or a Vice President, as of the
XX day of (month, year).

             
Agreed to:
          ITT Corporation
 
           
 
                     
Optionee
           
 
           
Dated:
          Dated:(month, day, year-grant date)
 
 
 
       
Enclosures
           

2009 Option Agreement-Final-DLB03-09 General-Filed

 